Citation Nr: 1314133	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  06-22 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from May 1971 to February 1974.

These matters come before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Boston, Massachusetts.  

In April 2006, the Veteran testified before a Decision Review Officer in Boston, Massachusetts.  A transcript of that hearing is of record.

In September 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in January 2008, February 2010 January 2012, and November 2012 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  With regard to VA's duty to assist in obtaining medical records, the Board finds that VA has complied with its remands.  With regard to VA's duty to obtain an examination and opinion, the Board finds, as is discussed in further detail below, that a further remand would serve no useful purpose.  


FINDINGS OF FACT

1.  The Veteran has not alleged, and the competent credible evidence does not reflect, that he had a left shoulder disability in service. 

2.  The Veteran is less than credible with regard to the onset of his current right shoulder disability.

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a right and/or left shoulder disability causally related to, or aggravated by, service.

4.  The Veteran is less than credible with regard to the onset of his current cervical spine disability.

5.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a cervical spine disability causally related to, or aggravated by, service. 


CONCLUSIONS OF LAW

1.  Bilateral shoulder disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

2.  Entitlement to service connection for a cervical spine disability. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in May 2004.  The notice was deficient in that it did not inform the Veteran of the criteria for the assignment of a disability rating and effective date in the event that service connection was awarded.  In the decision below, the Board denies the Veteran's claims for entitlement to service connection; thus, he cannot have been prejudiced by a lack of notice as to the criteria for assignment of a disability rating and effective.  

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), VA and private medical records and correspondence, and the statements of the Veteran and others in support of his claims, to include his testimony at a DRO and a Board hearing.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

A memorandum from the Department of the Army Landstuhl Regional Medical Center, dated in October 2008, reflects that it has no records for the Veteran.  A May 2010 National Personnel Records Center response to a request for records reflects that the Fort Sill, Oklahoma Reynolds Army Community Hospital has no records for the Veteran for treatment in 1971.  In a statement dated in June 2004, the Veteran reported that he has no records.  In correspondence dated in May 2006, Dr. I.H. stated that he has no records for the Veteran from 1974.  A May 2011 formal finding of unavailability of records is also of record. 

Examinations were obtained in 2004 and February 2012 with an addendum in December 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the present claims, the examiner found that the Veteran's claimed conditions were less likely as not due to service because there was no evidence of an injury in the STRs, and no evidence of treatment post-service in 1974.  The examiner considered the statements of the Veteran but found no corroborating evidence.  The Board acknowledges that corroborating evidence is not always necessary because a Veteran is competent to report being hit and having resulting pain in the shoulder and neck; however, upon careful review of the record and as discussed in further detail below, the Board finds that the Veteran is less than credible with regard to an injury to the shoulders and neck in service.  As there is no competent credible evidence of an injury in service, a further request for a medical opinion would serve no useful purposes.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when the Board does not find the Veteran' statements credible.)   See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  Arthritis and organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Bilateral Shoulder Disability

The Veteran avers that he has a shoulder disability as a result of active service.  An essential element of a claim for service connection is evidence of a current disability.  The Board notes that when the Veteran initially filed a statement in July 2002, he did not state for which shoulder he was filing a claim for VA compensation.  The Veteran's VA Form 21-526, dated in October 2003, reflects his contention that he was hit, in service, by a pugil stick in the right side of the neck and shoulder.  Although the Veteran's claim has been previously captioned as a claim for entitlement to service connection for a bilateral shoulder disability, the Veteran has consistently asserted that it was his right shoulder that was injured in service.  Thus, the Board's focus will be on the right shoulder.  

A February 8, 2012 radiology record reflects that views of the right shoulder reflected the following findings:  Four views of the right shoulder revealed no fractures or dislocations.  There is an enthesophyte at the undersurface of the acromium, minimal degenerative changes of acromioclavicular joint, and small osteophyte at the right humeral head neck junction.  Otherwise, osseous structures appear unremarkable."  Based on the foregoing, the Board finds that an essential element for entitlement to service connection, a current disability, has been met. 

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRs are negative for any complaints of, or treatment for, his shoulders.  The Veteran's February 1974 report of medical examination for separation purposes reflects that he reported "my health is very good."  It was noted that he had a "1" physical profile for the upper extremities.  A "1" indicates a high level of medical fitness.  Upon clinical examination, it was noted that the Veteran's upper extremities were normal.  His only abnormality upon examination was a small scar on the upper left lip, and a notation as the left eye.  A statement by the Veteran dated approximately one week later noted that there had been no change in medical condition since the examination.  (DA Form 3082-R).

The earliest clinical evidence that reflects that the Veteran reported that he had injured his shoulder in service is in 2001, more than 25 years after separation from service.  A June 2001, VA clinical record reflects that the Veteran sought treatment for discomfort in his right shoulder.  The report reflects that the Veteran stated that "he 'would like a disability as everyone else has.'  States in the service he got a prednisone shot after passing 50 caliber barrels for a day. . . .  Does not have any pain actually today but at times has discomfort where he has difficulty lifting his arm, especially above his shoulder."

As noted above, the earliest clinical evidence which reflects that the Veteran reported that his shoulder disability was related to service is 2001, more than 25 years after separation from service; there are, however, earlier clinical records of shoulder complaints. 

A February 1995 private medical record from H. Medical Center reflects that the Veteran sought treatment for pain in the right shoulder of one and a half weeks in duration.  He reported that he had been "sleeping in a funny position."  He also noted that he has had pain in that shoulder on and off for several years.  The Veteran declined an x-ray of the shoulder, and the plan was for him to use a shoulder sling.  The Veteran's complaint was more than 20 years after separation from service.  The Board finds that the Veteran's use of the term "several years" does not equate with more than two decades.  

An October 2000 VA clinical record reflects that the Veteran reported a chronic pinched nerve in the right arm. 

A May 2002 private medical record reflects that the Veteran reported that he had numerous medical problems and wished to discuss "disability."  He reported right shoulder pain 30 years earlier at Fort Sill.  He stated that he had been given medication the day after being hit by a gun barrel in service.  The Veteran also complained of right hand numbness.  A notation read "[right] hand numb - ? from neck x 10 years."  

In a statement dated in July 2002, the Veteran stated that while in basic training at Fort Dix in 1971, he was struck in the neck and shoulder with a pugil stick.  He stated that later, while at Fort Sill, Oklahoma, he was picked for an ammunition detail and was hit by a gun barrel being passed to him.  He reported that the next day, he could not lift his arm and he was given a cortisone shot.  He further stated that his shoulder has bothered him ever since.  He stated that he received another shot from a civilian doctor in 1973 or 1974.

A March 2003 Med-Check Walk In Medical Center record reflects that the Veteran reported shoulder pain. 

An April 2004 VA examination report reflects that the Veteran reported that he had ongoing pain in the right shoulder since he injured his shoulder in basic training.  It was noted that pain was worse since he was painting a house.  

An August 2004 QTC report of a July 2004 examination reflects that the Veteran gave a history of bilateral bursitis of the shoulders since 1971.  He wrote that he was struck on the shoulder and neck during pugil training and again 2-3 months later.  The August 2004 record reflects a diagnosis of rotator cuff injury.  

An April 2006 statement from the Veteran's sister, K.A., is of record.  She stated that "in the summer of 1974 [the Veteran] attempted to do some painting at our family's jewelry store at [address].  At that time his shoulder locked in place painfully and Dr. [I.H.], Orthopedic associates, Marlboro, Mass was called.  My brother [the Veteran] was given cortisone injections and advice not to use his shoulder at this time."  The Board finds that the statement of K.A. has little, if any, probative value.  According to the K.A., the Veteran's shoulder locked up while painting her family's jewelry store.  The statement does not indicate that he injured it in service; to the contrary, it reflects a post-service incident.  

The Veteran separated from service in February 1974.  In a statement dated in May 2005, the Veteran stated that he was treated by Dr. I.H. 1 1/2 years after his separation from service.  In his DRO hearing in April 2006, he stated that he was treated by Dr. I.H. in 1974.  In his September 2007 Board hearing, he testified that he was treated by Dr. I.H. about seven months after separation from service.  His sister, stated that he was treated in the summer of 1974.  

In correspondence dated in May 2006, Dr. I.H. stated as follows: 

[the Veteran] was treated at Orthopaedic Associates in 1974.  I believe he received cortisone shot in his right shoulder during this visit.  We have only a record of his visit in October 2005.  We are only required to keep records for approximately 7 years and he, being a former patient of over 15 years, is no longer in our system.  He complained of pain and mobility loss is his right shoulder.  [The Veteran] is from an old and respected family and I believe he got cortisone shot from me in 1974.

The Board notes that the correspondence is not on official letterhead paper; however, letterhead has been taped onto the top of the paper.  In addition, Dr. I.H.'s typed name is misspelled.  The Board finds that the statement has little, if any probative value.  The record reflects that the Dr. I.H. does not have any record for the Veteran other than October 2005.  The Board is mindful that memories may fade over time, and finds it somewhat incredible that Dr. I.H. would accurately remember the Veteran complaining of mobility loss and shoulder pain, specifically in the right shoulder, and Dr. I.H. giving him a cortisone shot, more than thirty years earlier.  As Dr. I.H. does not have records to refresh his recollection, the Board finds it unlikely that he would remember the details of a non-emergency one time visit thirty years earlier.  In addition, even if the doctor did give the Veteran a cortisone shot in 1974, he did not state if he remembered what reason the Veteran gave, in 1974, for his injury and what injury the Veteran had at that time.  

The Veteran testified at an April 2006 DRO hearing that he was hit by a pugil stick while at basic training at Fort Dix and that he injured his neck and shoulder, and broke his thumb.  He further testified that a few months later while in Advanced individual training (AIT), he hurt his shoulder when someone was handing him a gun barrel.  He testified that when he woke up the next day, he could not raise his arm.  He stated that he was given a cortisone shot.  

The Veteran testified that subsequent to the injuries, he worked in the motor pool.  He testified that he was in charge of a deuce and a half truck and he was the "only one who did work on it.  I used to win the award in the motor pool every month.... I did all the work.  I had great pride in that truck.  I knew all 27 grease fittings on the truck."  He further testified that while in Germany, a trailer was packed with TA-50 gear, field phones, sleeping bags, and field tables.  The Veteran stated that he was "really strong while [he] was young, and [he] lifted the hook off the tailgate of the truck."  (See DRO hearing transcript page 6.)

The clinical records reflect that the Veteran is right handed; thus, his right shoulder is his major upper extremity.  According to him, he injured his right shoulder in 1971.  The Board finds that it less than credible that the Veteran could have had a right shoulder disability in 1971, and continued to work, without a medical profile, in his assigned jobs for the next two years, to include maintenance work on a vehicle, and lifting heavy items if he had a chronic right shoulder injury.  Moreover, as noted above, upon separation in February 1974, the Veteran stated, "my health is very good."  

The Board finds that if the Veteran had injured his right shoulder in service, it would be reasonable for there to be STRs documenting his complaints, physical profiles limiting his duties, x-ray reports, and/or documentation on the Veteran's separation examination; there is not. 

The absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible; however, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  In the present case, not only is there a lack of clinical records, but the Veteran specifically stated on separation that he was in very good health, and no abnormalities were noted to have been found upon clinical examination in 1974.  

The Veteran contends that he injured his shoulder in 1971, yet the evidence reflects that he continued to serve for another two years in the service with no documented difficulty with his job.  To the contrary, he reported that subsequent to the alleged injury, he still won the "award in the motor pool every month..... I did all the work."  The Board finds that if the Veteran had chronically injured his shoulder in 1971, it would not be reasonable for him to have continued working, especially with an injured dominant upper extremity, without any clinical treatment, or adverse affect on his work.  

The Veteran is competent to state that he had shoulder pain in service and that he has shoulder pain now.  However, as noted above, the Board finds that the Veteran is less than credible with regard to chronic pain since service.  In addition, the Veteran has not been shown to have the training, experience, or education, necessary to make a diagnosis and etiology determination as to a rotator cuff injury, arthritis, an enthesophyte, an osteophyte, or a shoulder strain.  The more objective and probative evidence of record reflects that the Veteran sought treatment for pain in the right shoulder, of one and a half weeks in duration, in 1995.  He reported that he had been "sleeping in a funny position".  He also noted that he has had pain in that shoulder on and off for several years.  This report is more than twenty years after separation from service and does not reveal a finding that the Veteran had a chronic disability since service. 

The Board has considered all the statements of record, to include those of the Veteran's sister, his friend, and a former employer.  The Board does not find that the statements provide sufficient evidence of an injury in service or chronic pain since service.  Merely because the Veteran's friend of three years believes the Veteran with regard to his pain does not mean that the Board must find the Veteran credible.  In addition, the statement by P.D. reflects that he has previously hired the Veteran to do painting jobs over the years, and that the Veteran has informed him that he injured his shoulder in service; however, the Board need not find the hearsay statement credible.  To the contrary, the fact that the Veteran has been "painting years back" is evidence against a finding of chronic shoulder pain since service.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

In sum, there is no competent credible evidence of a right or left shoulder injury in service, there is no competent credible evidence of continuity of symptoms since service, there is no competent credible evidence of arthritis within one year of separation, and there is no competent credible evidence that the Veteran has a current shoulder disability causally related to active service.  
 
The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Cervical Spine Disability


The Veteran avers that he has a cervical spine disability as a result of active service.  
A February 8, 2012 VA radiology report reflects that views of the Veteran's spine revealed the following: There is a straightening of cervical lordosis.  There is no fracture or subluxation.  There is multilevel mild to moderate disc space narrowing involving C4/C5, C5/C6 and C6/C7.  There is multiple facet and uncinate DJD and hypertrophy.  Thus, the Board finds that an essential element for service connection, a current disability, has been met. 

The Veteran's STRs are negative for any complaints of, or treatment for, his neck or cervical spine.  The Veteran's February 1974 report of medical examination for separation purposes reflects that he reported "my health is very good."  It was noted that he had a "1" physical profile for the upper extremities.  A "1" indicates a high level of medical fitness.  There no abnormality noted for the neck.  His only abnormality upon examination was a small scar on the upper left lip, and a notation as the left eye.  A statement by the Veteran dated approximately one week later noted that there had been no change in medical condition since the examination.  (DA Form 3082-R)

A private clinical record reflects that in July 1996, the Veteran sought treatment for four days of swelling of the neck nodes.  The record is negative for any complaints of cervical spine pain since service, or of any cervical spine injury in service.  The claims file also includes private clinical records from 1993, 1995, 1996, 1999, 2000, and 2001.  They are negative for any complaints of the cervical spine, of cervical spine pain since service, or of a cervical spine injury in service.  A May 2002 private record reflects that the Veteran reported that he had numerous medical problems and wished to discuss "disability."  The Veteran complained of right hand numbness.  A notation read "[right] hand numb - ? from neck x 10 years."  

As noted above, in a statement dated in July 2002, the Veteran stated that while in basic training at Fort Dix in 1971, he was struck in the neck and shoulder with a pugil stick.  In addition, an August 2004 QTC report of a July 2004 examination and the Veteran's testimony also reflect his contentions that he was injured in the neck in basic training in 1971 when hit by a pugil stick.  The Board finds that the Veteran is less than credible with regard to a chronic neck injury since service.  

As noted above, the Veteran testified that subsequent to the injuries, he worked in the motor pool.  He testified that he was in charge of a deuce and a half truck and he was the "only one who did work on it.  I used to win the award in the motor pool every month.... I did all the work.  I had great pride in that truck.  I knew all 27 grease fittings on the truck."  He further testified that while in Germany, a trailer was packed with TA-50 gear, field phones, sleeping bags, and field tables.  The Veteran stated that he was "really strong while [he] was young, and [he] lifted the hook off the tailgate of the truck" and forgot to put the wheel down and crushed his leg.  (See DRO hearing transcript page 6.)

The Board finds that if the Veteran had injured his cervical spine in service, it would be reasonable for there to be STRs documenting his complaints, physical profiles limiting his duties, x-ray reports, and/or documentation on the Veteran's separation examination; there is not.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007)  In the present case, not only is there a lack of clinical records, but the Veteran specifically stated on separation that he was in very good health, and no abnormalities of the cervical spine were noted to have been found upon clinical examination in 1974.  In addition, although the Veteran contends that he injured his neck in 1971, the evidence reflects that he continued to serve for another two years with no documented difficulty with his job.  To the contrary, he reported that subsequent to the alleged injury, he still won the "award in the motor pool every month..... I did all the work."  

The Veteran is competent to state that he had cervical spine pain in service and that he has cervical spine pain now.  However, as noted above, the Board finds that the Veteran is less than credible with regard to chronic pain since service.  The earliest clinical evidence of cervical spine complaints is in May 2002, more than 25 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the record reflects pain for the past 10 years, and makes no mention of pain since service, or of an injury in service. 

The Board has considered all the statements of record, to include those of the Veteran's sister, his friend, and a former employer.  As noted above, the Board does not find that the statements provide sufficient evidence of a cervical spine injury in service or chronic pain since service.  

In sum, there is no competent credible evidence of a cervical spine injury in service, there is no competent credible evidence of continuity of symptoms since service, there is no competent credible evidence of arthritis within one year of separation, and there is no competent credible evidence that the Veteran has a current cervical spine disability causally related to active service.  
 
The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for bilateral shoulder disability is denied.

Entitlement to service connection for a cervical spine disability is denied.





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


